DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/12/2021.
Claims 1 and 13 are amended.
Claims 2, 9, and 18 are cancelled.
Claims 1, 3-8, 10-17 and 19-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 filed 1/12/2021 have been fully considered but they are not persuasive.
The Applicant argues that Edwards does not disclose, teach, or suggest to one of ordinary skill in the art the plurality of aerosol exits and the plurality of streams are radially separated from each other as used in amended claims 1 and 13. The Examiner respectfully disagrees. Specifically, Edwards teaches one air exit hole (492) extending through the shaft (494) (Paragraph 111). In other words, the exit hole (492) extends perpendicular to the longitudinal axis (464) (see Fig. 25). That means the exit hole (492) includes two exit openings disposed on opposite side of the shaft (494; i.e. radially separated aerosol exits). One of ordinary skill would appreciate that the air flow through the two exit openings would also be radially separated from each other. The Examiner has reconstructed a cross sectional view of the shaft of Edwards below to better illustrate the two exit openings.

    PNG
    media_image1.png
    417
    319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    346
    media_image2.png
    Greyscale




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-8, 10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0331040) in view of Sullivan (US 2015/0258288) and Edwards et al. (US 2015/0367366).
Regarding claims 1 and 13, it is noted that Applicant’s specification defines “a pod bay” as “a cavity sized to securely receive a separator or connector” (see Paragraph 73, 76).
Nakano discloses a non-combustion-type flavor inhaler for generating a functionalized aerosol (abstract) comprising:
a battery section (electric component unit 110; Fig. 1; Paragraph 36) comprising a first housing (Fig. 1; interpreted as the outside of electric component unit 110), a battery disposed in the first housing (power source 10; Fig. 1; Paragraph 37-38), and a first connector coupled to the housing (female connector 111; Fig. 1; Paragraph 36);
an aerosol section (atomizing unit 120; Fig. 1; Paragraph 36) comprising a second housing (tubular outer wall 124; Fig. 2; Paragraph 45), an aerosol forming chamber disposed within the second housing (ceramic 123; Fig. 2; Paragraph 45), and a pod bay (Fig. 2; interpreted as the part of outer wall 124 that extends from the dip in the outer wall 124 adjacent to partition wall member 126 to connector of mouthpiece unit 140); and
an insert section (capsule unit 130 and mouthpiece unit 140; Fig. 2; Paragraph 49) comprising a third housing (mouthpiece unit 140; Fig. 2; Paragraph 55 and 70; mouthpiece unit 140 may be integrally provided with capsule unit 130), a mouth end (140; Fig. 2), a flavor reservoir (flavor source 131), and a through hole (mouthpiece hole 141);
wherein the battery section is configured to couple to the aerosol section, wherein the aerosol section is configured to removably couple to the insert section, and wherein the connector is configured to fit within the pod bay (Fig. 2; Paragraph 55; the capsule unit is attachable and detachable from a main body unit).

However, Nakano does not explicitly disclose that the first separator and the second connector are parts of the insert section and the outer wall of the first separator is configured to secure the first separator within the insert section and is silent as to the first separator is configured to split the aerosol into a plurality of streams to exit through a plurality of aerosol exits, wherein the aerosol has been split into streams such that it exits through a greater number of aerosol exits then entering the first separator through the aerosol entry, and wherein the number of aerosol is greater than the number of aerosol entries. 

    PNG
    media_image3.png
    515
    798
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert section of Nakano by adding a coupling adaptor to the integral capsule unit and mouthpiece unit, modifying the location of the partition wall member to be inside the coupling adaptor, and adding a valve seat and a bypass channel to the inside of the modified integral capsule unit and mouthpiece unit and configuring the housing of the integral capsule and mouthpiece unit to be twistable in order to provide the predictable result of adjusting the position of the destroying portion such that a fluid flows either through the flavor source or around the flavor source as in Sullivan. The modification is beneficial because it allows a user to adjust the intensity of the functional fluid in the inhaled stream (Sullivan; Paragraph 68). Furthermore, it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).


    PNG
    media_image4.png
    591
    538
    media_image4.png
    Greyscale

	Edwards teaches an aerosolizing delivery device (abstract) comprising a carriage (414; Fig. 25-26) including a base (478; interpreted as a separator) a conical spike (490), and a piercing assembly (498) that is hollow (Paragraph 111), wherein at least one exit hole (492; there are two exit openings extending on either side of the shaft; see Fig. 25-26; the two exit openings are radially separated; see cross-sectional view of the piercing assembly in Figs. 25-26 of Edwards created below) extends through a shaft (494) and is in fluid communication with an opening (484; Paragraph 111), the carriage is configured to serve as a piercing tool such that a cartridge (1300 is pressed and pierced onto the conical spike such that the opening and air exit hole provides free air flow to the newly formed inlet opening in the cartridge (Paragraph 112). It is noted that there is one aerosol entry and at least two aerosol exits. 

    PNG
    media_image1.png
    417
    319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    346
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known destroying member of portion of modified Nakano with the known piercing assembly as in Edwards in order to provide the predictable result of providing free air flow from the opening through the exit holes to the newly formed inlet openings in the cartridge (Edwards; Paragraph 112) with the benefit of tolerance fitting an outer dimension of the shaft base to the pierced hole inner dimension forming a seal (Edwards; Paragraph 112). 
Regarding the claim limitation “wherein the first separator is configured to receive an aerosol through the aerosol entry and split the aerosol into a plurality of streams to exit through the plurality of aerosol exits such that the aerosol exits through a greater number of aerosol exits” and “the plurality of streams are radially separated from each other” since modified Nakano discloses the at least one exit hole including two radially separated exit openings (Edwards; Paragraph 111) and a single opening (see Edward, Fig. 25), the aerosol will flow as claimed. Specifically, one of ordinary skill in the art would appreciate that the velocity and flow rate of the aerosol stream through the respective plurality exit holes is dependent on the cross section area of the outlet aperture. 
Regarding claim 3
Regarding claim 4¸ modified Nakano further discloses wherein the second separator is configured to control the delivery of the aerosol to the exterior portion of the mouth end (Paragraph 61; the filter has a ventilation resistance in the range of 5 to 20 mmAq).
Regarding claims 5 and 15, modified Nakano further discloses wherein the first separator comprises at least one puncture device (Edwards; spike 490).
Regarding claim 6 and 16, modified Nakano further discloses wherein the at least one puncture device is a hollow pointed tube (Edwards; piercing assembly 498).
Regarding claim 7 and 17, modified Nakano further discloses wherein the at least one puncture device is configured to direct an aerosol to a desired area of the insert section (Edwards; Paragraph 112).
Regarding claim 8 and 10¸ modified Nakano further discloses wherein the insert section further comprises a flavor reservoir containing a flavorant (flavor source 131).
Claims 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0331040) in view of Sullivan (US 2015/0258288) and Edwards et al. (US 2015/0367366) as applied to claim 10 and 13, and further in view of Li et al. (US 2015/0027454).
Regarding claims 11 and 19, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claims 10 and 13. 
However, Nakano does not explicitly teach wherein the flavor reservoir comprises a homogeneous density matrix.
Li teaches an electronic smoking article for at least partially volatilizing a liquid aerosol formulation (abstract) comprising an insert section (tubular filter segment 600) connected to a pod bay (sleeve portion 604; Fig. 7-8; Paragraph 49), wherein the whole insert section is made out of low density cellulose acetate tow (Paragraph 43; interpreted as a homogeneous density matrix) and is impregnated with additives including flavors and/or aerosol modifies applied to the insert section (Paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using a homogeneous density matrix as in Li to the flavor reservoir of Nakano ready for improvement in order to achieve the predictable result of modifying the aerosol through the release of additives (Li; Paragraph 52).
Regarding claim 14, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claim 13, wherein the adaptor (Sullivan; 36) connects to the device at a connection point where the mouthpiece of existing devices would normally be fitted (Sullivan; Paragraph 67).
However, modified Nakano is silent as to the insert section comprising a first cavity, wherein the first cavity is configured to couple to the aerosol section.
Li teaches an electronic smoking article for at least partially volatilizing a liquid aerosol formulation (abstract) comprising an tubular filter segment (600) connected to a sleeve portion (604; Fig. 7-8; Paragraph 49), wherein the whole filter segment is made out of low density cellulose acetate tow (Paragraph 43; interpreted as a homogeneous density matrix) and is impregnated with additives including flavors and/or aerosol modifies applied to the insert section (Paragraph 52), wherein the sleeve portion is designed to fit around the outer perimeter of the electronic smoking article (Paragraph 49; the sleeve portion has a cavity in order to attach to the outside of the electronic smoking article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of providing a cavity in the adaptor and attaching the adaptor to the outside of the electronic smoking article as in Li to the known adaptor of modified Nakano which attaches to the inside of the electronic cigarette in order to obtain the predictable result of attaching an insert section for modifying the aerosol through the release of additives (Li; Paragraph 52). 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0331040) in view of Sullivan (US 2015/0258288) and Edwards et al. (US 2015/0367366) as applied to claims 10 and 13 above, and further in view of Thesing et al. (US 5012829).
Regarding claims 12 and 20, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claims 10 and 13.
However, Nakano does not explicitly teach wherein the flavor reservoir comprises a low density matrix and a high density matrix.
	Thesing teaches a cigarette filter with an outer member and inner member (abstract), wherein the inner member (20; Fig. 1; Column 3, lines 38-41) has a lower pressure drop than an outer member (22; Fig. 1; Column 3, lines 38-41), and a flavorant is added to either or both members 20 and 22 (Column 3, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flavor reservoir of Nakano to have an inner member with a lower density and an outer member with a higher density as in Thesing because this configuration increases the efficiency of the flavorant while decreasing the amount of flavorant used and directs the flavored smoke to the more desired located of a smoker's tongue (Thesing; Column 3, lines 45-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ganem (US 2011/0220106) teaches an inhalator (10) including a lower delivery needle (26Y; Fig. 8E) including one or more outlets (26M) and one or more air ports (26G).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael J Felton/Primary Examiner, Art Unit 1747